Exhibit 10.1

Execution Version

Voting and Support Agreement

VOTING AND SUPPORT AGREEMENT, dated as of June 7, 2017 (this “Agreement”), by
and between GL Trade Investment Limited, a company incorporated under the laws
of the Cayman Islands (the “Stockholder”), and SciClone Pharmaceuticals, Inc., a
Delaware corporation (the “Company”). Capitalized terms used and not otherwise
defined herein shall have the respective meanings ascribed to them in the Merger
Agreement (as defined below).

Recitals

WHEREAS, as of the date hereof, the Stockholder is the beneficial owner of
4,750,116 Common Shares (together with such additional shares of capital stock
that become beneficially owned (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) by it, whether upon the exercise of options, conversion
of convertible securities or otherwise, after the date hereof until the
Expiration Date, the “Subject Shares”);

WHEREAS, concurrently with the execution of this Agreement, Silver Biotech
Investment Limited, a company organized under the laws of the Cayman Islands
(“Holdco”), Silver Delaware Investment Limited, a Delaware corporation and
wholly-owned subsidiary of Holdco (“Merger Sub”), and the Company are entering
into an Agreement and Plan of Merger, dated as of the date hereof (the “Merger
Agreement”), pursuant to which, upon the terms and subject to the conditions
thereof, Merger Sub will be merged with and into the Company (the “Merger”),
with the Company surviving the Merger as a wholly owned subsidiary of Holdco;

WHEREAS, concurrently with the execution of this Agreement, the Stockholder is
entering into a Rollover Agreement with Holdco and Silver Biotech Holding
Limited, a company organized under the laws of the Cayman Islands and the sole
shareholder of Holdco (“Topco”), pursuant to which, the Stockholder has agreed,
among other things, to contribute all of the Subject Shares to Holdco
immediately prior to the Effective Time in exchange for newly issued shares of
Topco (the “Rollover Agreement”);

WHEREAS, the Company Board has unanimously (i) determined that the Merger
Agreement and the transactions contemplated hereby, including the Merger, are
advisable and fair to, and in the best interests of, the Company and its
stockholders, (ii) adopted the Merger Agreement and the transactions
contemplated thereby, including the Merger, (iii) directed that the Merger
Agreement be submitted to the stockholders of the Company for their approval and
(iv) resolved to recommend that the stockholders of the Company approve the
Merger Agreement; and

WHEREAS, as a condition and inducement to the willingness of the Company to
enter into the Merger Agreement, the Company has required that the Stockholder
enters into this Agreement, and the Stockholder desires to enter into this
Agreement to induce the Company to enter into the Merger Agreement;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree, severally and not jointly, as follows:

1. Voting of Shares. From the period commencing with the execution and delivery
of this Agreement and continuing until the Expiration Date, at every meeting of
the stockholders of the Company called with respect to any of the following, and
at every adjournment or postponement thereof, and on every action or approval by
written consent of the stockholders of the Company with respect to any of the
following, the Stockholder shall vote or cause to be voted the Subject Shares
that it is entitled to vote:

(a) in favor of the adoption of the Merger Agreement and the approval of the
transactions contemplated thereby, including the Merger; and

(b) against any other action or agreement that is not recommended by the Company
Board and that would reasonably be expected to (A) result in a breach of any
covenant, representation or warranty or any other obligation or agreement of the
Company under the Merger Agreement, (B) result in any of the conditions to the
consummation of the Merger under the Merger Agreement not being fulfilled, or
(C) impede, frustrate, interfere with, delay, postpone or adversely affect the
Merger and the other transactions contemplated by the Merger Agreement.

2. Transfer of Shares. The Stockholder covenants and agrees that during the
period from the date of this Agreement through the Expiration Date, it will not,
directly or indirectly, (i) transfer, assign, sell, pledge, encumber,
hypothecate or otherwise dispose (whether by sale, liquidation, dissolution,
dividend or distribution) of or consent to any of the foregoing (“Transfer”), or
cause to be Transferred, any of the Subject Shares, (ii) deposit any of the
Subject Shares into a voting trust or enter into a voting agreement or
arrangement with respect to the Subject Shares or grant any proxy or power of
attorney with respect thereto that is inconsistent with this Agreement,
(iii) enter into any contract, option or other arrangement or undertaking with
respect to the Transfer of any Shares or (iv) take any other action, that would
materially restrict, limit or interfere with the performance of the
Stockholder’s obligations hereunder. The foregoing restrictions on Transfers of
Subject Shares shall not prohibit any such Transfers by the Stockholder in
connection with the transactions contemplated by the Merger Agreement, the
Rollover Agreement or the Escrow Agreement.

3. Additional Covenants of the Stockholder.

(a) Further Assurances. From time to time and without additional consideration,
each party hereto shall (at such party’s sole cost and expense) execute and
deliver, or cause to be executed and delivered, such additional instruments, and
shall (at such party’s sole cost and expense) take all reasonable further
actions for the purpose of carrying out the intent of this Agreement.

(b) Waiver of Appraisal Rights. The Stockholder hereby waives, to the full
extent of the law, and agrees not to assert any appraisal rights pursuant to
Section 262 of the DGCL or otherwise in connection with the Merger with respect
to any and all Subject Shares.



--------------------------------------------------------------------------------

4. Representations and Warranties of the Stockholder. The Stockholder on its own
behalf hereby represents and warrants to the Company with respect to the
Stockholder and its ownership of the Subject Shares as follows:

(a) Authority. The Stockholder has all requisite power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby. This
Agreement has been duly authorized, executed and delivered by the Stockholder
and constitutes a valid and binding obligation of the Stockholder enforceable in
accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether considered in a proceeding in equity or at law). Other than as provided
in the Merger Agreement and any filings by the Stockholder with the Securities
and Exchange Commission, the execution, delivery and performance by the
Stockholder of this Agreement does not require any consent, approval,
authorization or permit of, action by, filing with or notification to any
Governmental Entity, other than any consent, approval, authorization, permit,
action, filing or notification the failure of which to make or obtain would not,
individually or in the aggregate, be reasonably expected to prevent or
materially delay the consummation of the Merger or the Stockholder’s ability to
observe and perform its material obligations hereunder.

(b) No Conflicts. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, nor compliance with the
terms hereof, will violate, conflict with or result in a breach of, or
constitute a default (with or without notice or lapse of time or both) under any
provision of, any trust agreement, loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, instrument, permit, concession,
franchise, license, judgment, order, notice, decree, statute, law, ordinance,
rule or regulation applicable to the Stockholder or to its’s property or assets.

(c) The Subject Shares. The Stockholder is the beneficial owner of, and has good
and marketable title to, the Subject Shares free and clear of any and all
security interests, liens, changes, encumbrances, equities, claims, options or
limitations of whatever nature and free of any other limitation or restriction
(including any restriction on the right to vote, sell or otherwise dispose of
such Subject Shares, but excluding any restriction provided by the Rollover
Agreement and the Escrow Agreement and any restriction imposed by any applicable
securities laws), other than any of the foregoing that would not prevent or
delay the Stockholder’s ability to perform its obligations hereunder. The
Stockholder does not own, of record or beneficially, any shares of capital stock
of the Company other than the Subject Shares. Subject to the restrictions under
the Rollover Agreement and the Escrow Agreement, the Stockholder have, or will
have at the time of the applicable stockholder meeting, the sole right to vote
or direct the vote of, or to dispose of or direct the disposition of, such
Subject Shares, and none of the Subject Shares is subject to any agreement,
arrangement or restriction with respect to the voting of such Subject Shares
that would prevent or delay the Stockholder’s ability to perform its obligations
hereunder (except the obligations under this Agreement). Except for the Rollover
Agreement and the Escrow Agreement, (i) there are no agreements or arrangements
of any kind, contingent or otherwise, obligating the Stockholder to Transfer, or
cause to be Transferred, any of the Subject Shares and (ii) no Person has any
contractual or other right or obligation to purchase or otherwise acquire any of
such Subject Shares.



--------------------------------------------------------------------------------

(d) Reliance by the Company. The Stockholder understands and acknowledges that
the Company is entering into the Merger Agreement in reliance upon the
Stockholder’s execution and delivery of this Agreement.

(e) Litigation. As of the date hereof, to the knowledge of the Stockholder,
there is no action, proceeding or investigation pending or threatened against
the Stockholder that questions the validity of this Agreement or any action
taken or to be taken by the Stockholder it in connection with this Agreement.

5. Representations and Warranties of the Company. The Company represents and
warrants to the Stockholder as follows:

(a) Authority. The Company is a corporation duly incorporated, validly existing
and in good standing under the Laws of the State of Delaware and has full
corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement and the Merger Agreement by the Company and the consummation of
the transactions contemplated hereby and thereby have been duly and validly
authorized by the Company Board, and no other corporate proceedings on the part
of the Company are necessary to authorize the execution, delivery and
performance of this Agreement, the Merger Agreement by the Company and the
consummation of the transactions contemplated hereby and thereby. The Company
has duly and validly executed this Agreement, and this Agreement constitutes a
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
Laws affecting creditors’ rights generally and by general equitable principles
(regardless of whether enforceability is considered in a proceeding in equity or
at law).

6. Termination. This Agreement shall automatically terminate without further
action upon the earliest to occur (the “Expiration Date”) of (A) the Effective
Time, (B) the termination of the Merger Agreement in accordance with its terms,
(C) the Company Board or any of its committees having made an Adverse
Recommendation Change and (D) the written agreement of the Stockholder and the
Company to terminate this Agreement.

7. Specific Performance. The Stockholder acknowledges and agrees that (a) the
covenants, obligations and agreements contained in this Agreement relate to
special, unique and extraordinary matters, (b) the Company is relying on such
covenants in connection with entering into the Merger Agreement and (c) a
violation of any of the terms of such covenants, obligations or agreements will
cause the Company irreparable injury for which adequate remedies are not
available at law and for which monetary damages are not readily ascertainable.
Therefore, the Stockholder agrees that the Company shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain the Stockholder from committing any
violation of such covenants, obligations or agreements. These injunctive
remedies are cumulative and shall be the Company’s sole remedy under this
Agreement unless the Company shall have sought and been denied injunctive
remedies, and such denial is other than by reason of the absence of violation of
such covenants, obligations or agreements.



--------------------------------------------------------------------------------

8. Governing Law; Jurisdiction.

(a) This Agreement shall be deemed to be made in and in all respects shall be
interpreted, construed and governed by and in accordance with the laws of the
State of Delaware without regard to the conflicts of law principles thereof.

(b) Except as set out below, each of the parties hereto hereby irrevocably and
unconditionally (i) consents to submit to the sole and exclusive jurisdiction of
the courts of the State of Delaware or any court of the United States located in
the State of Delaware (the “Delaware Courts”) for any litigation arising out of
or relating to this Agreement, or the negotiation, validity or performance of
this Agreement, or the transactions contemplated hereby (and agrees not to
commence any litigation relating thereto except in such courts), (ii) waives any
objection to the laying of venue of any such litigation in the Delaware Courts
and (iii) agrees not to plead or claim in any Delaware Court that such
litigation brought therein has been brought in any inconvenient forum.

9. WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (iv) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.

10. Amendment; Waivers. Neither this Agreement nor any term hereof may be
amended or otherwise modified other than by an instrument in writing signed by
the Company and the Stockholder. No provision of this Agreement may be waived,
discharged or terminated other than by an instrument in writing signed by the
party against whom the enforcement of such waiver, discharge or termination is
sought. No failure or delay by any party in exercising any right, power or
privilege hereunder shall act as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

11. Assignment; No Third Party Beneficiaries. This Agreement shall not be
assignable or otherwise transferable by a party without the prior written
consent of the other parties, and any attempt to so assign or otherwise transfer
this Agreement without such consent shall be void and of no effect. This
Agreement shall be binding upon the respective heirs, successors, legal
representatives and permitted assigns of the parties hereto. Nothing in this
Agreement shall be construed as giving any Person, other than the parties hereto
and their heirs, successors, legal representatives and permitted assigns, any
right, remedy or claim under or in respect of this Agreement or any provision
hereof.



--------------------------------------------------------------------------------

12. Notices. All notices, claims, demands and other communications hereunder
shall be in writing and shall be deemed given (a) when sent by e-mail of a.pdf
attachment (with confirmation of receipt by non-automated reply e-mail from the
recipient) (provided that any notice received by e-mail transmission or
otherwise at the addressee’s location on any Business Day after 5:00 p.m.
(New York time) shall be deemed to have been received at 9:00 a.m. (New York
time) on the next Business Day) or (b) when sent by an internationally
recognized overnight carrier (providing proof of delivery) or when delivered by
hand, addressed to the respective parties at the following addresses (or such
other address for a party as shall be specified by like notice):

 

  (a) If to the Company, by email to:

SciClone Pharmaceuticals, Inc.

950 Tower Ln, Foster City, CA 94404

United States

Attention: Friedhelm Blobel

E-mail: FBlobel@SCICLONE.com

with a copy (which shall not constitute notice) to:

DLA Piper LLP (US)

555 Mission Street, Suite 2400

San Francisco, California 94105-2933

United States

Attention: Howard Clowes

E-mail: howard.clowes@dlapiper.com

and

DLA Piper LLP (US)

2000 University Avenue

East Palo Alto, California 94303-2214

United States

Attention: Eric Wang

E-mail: eric.wang@dlapiper.com

 

  (b) if to the Stockholder, by email to:

Unit 3001, China World Tower 2

No. 1 Jian Guo Men Wai Avenue

Beijing 100004, People’s Republic of China

Attention: Ms. Shirley Lin

E-mail: slin@gl-investment.com



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

30/F China World Office 2

No. 1 Jian Guo Men Wai Ave.

Beijing, China 100004

Attention: Peter Huang

E-mail: Peter.Huang@skadden.com

13. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the sole extent of such invalidity or unenforceability without rendering
invalid or unenforceable the remainder of such term or provision or the
remaining terms and provisions of this Agreement in any jurisdiction. If any
provision of this Agreement is so broad as to be unenforceable, such provision
shall be interpreted to be only so broad as is enforceable.

14. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings between the parties with respect thereto. No
addition to or modification of any provision of this Agreement shall be binding
upon either party unless made in writing and signed by both parties.

15. Section Headings. The article and section headings of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.

16. Counterparts. This Agreement may be executed in any number of counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts shall together constitute the same agreement.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

SCICLONE PHARMACEUTICALS, INC.

 

By:  

/s/ Friedhelm Blobel

  Name: Friedhelm Blobel   Title: President and Chief Executive Officer

 

GL TRADE INVESTMENT LIMITED

 

By:  

/s/ Hu Chou Hui

  Name: Hu Chou Hui   Title: Director

[Signature Page to Voting and Support Agreement]